Ekwall, Judge:
This appeal for reappraisement involves the value of importations of chocolate in various shapes and forms, shipped from Holland to New York on or about March 15, 1952, by C. J. Van Houten & Zoon, N. Y. to C. J. Van Houten & Zoon, Inc. This court, after a hearing had been held, ordered the case restored to the calendar, the court holding that the record did not support a finding of either foreign value or export value and that there was no evidence as to United States value or cost of production. (Reap. Dec. 8317.)
Thereafter, the attorneys for the respective parties agreed that there is no United States value for this merchandise. It was further stipulated as follows:
(1) The cost of materials of, and of fabrication, manipulation, or other process employed in manufacturing or producing such or similar merchandise, at a time preceding the date of exportation of the merchandise involved in this case, which would ordinarily permit the manufacture or production of said merchandise in the usual course of business, was as follows:
Milk chocolate tablets_ 71.67 Dutch florins per carton
Bittersweet chocolate tablets_71.93 “ “ “ “
Coffee milk chocolate tablets_ 72.05 “ “ “ “
Milk chocolate bars_71.97 “ “ “ “
Bittersweet chocolate bars_71.93 “ “ “ “
Bittersweet chocolate pastilles_ 34.77 “ “ “ “
(2) The usual general expenses in the case of such merchandise were as follows:
Milk chocolate tablets_ 7.18 Dutch florins per carton
Bittersweet chocolate tablets — . 7.193 “ “ “ “
Coffee milk chocolate tablets... 7.22 “ “ “ “
Milk chocolate bars_ 7.197 “ “ “ “
Bittersweet chocolate bars_ 7.193 “ “ “ “
Bittersweet chocolate pastilles. 3.50 “ “ “ “
*396(3) The cost of all containers and coverings of whatever nature, and all other costs, charges, and expenses incident to placing the merchandise involved in this case in condition, packed ready lor shipment to the United States, was as follows:
Milk chocolate tablets_ 10.79 Dutch florins per carton
Bittersweet chocolate tablets_ 10.79 “ “ “ “
Coffee milk chocolate tablets_ 10.79 “ “ “ “
Milk chocolate bars_1- 11.86 “ “ “ “
Bittersweet chocolate bars_ 11.86 “ “ “ “
Bittersweet chocolate pastilles_.25.69 “ “ “ “
(4) The profit ordinarily added in the case of merchandise of the same general character as the merchandise involved in this case, by manufacturers or producers in Holland who are engaged in the production or manufacture of merchandise of the same class or kind, was as follows:
Milk chocolate tablets_1_ 6.308 Dutch florins per carton
Bittersweet chocolate tablets_ 6.3298 “ “ “ “
Coffee milk chocolate tablets_ 6.3416 “ “ “ “
Milk chocolate bars_ 6.3334 “ “ “ “
Bittersweet chocolate bars_ 6.3298 “ “ “ “
Bittersweet chocolate pastilles_3.0616 “ “ “ “
The total cost of production indicated by the foregoing detailed figures is, therefore, as follows:
Milk chocolate tablets_ 95.948 Dutch florins per carton
Bittersweet chocolate tablets— 96.2428 “ “ “ “
Coffee milk chocolate tablets.. 96.4016 “ “ “ “
Milk chocolate bars_ 97.3604 “ “ “ “
Bittersweet chocolate bars-97.3128 “ “ “ “
Bittersweet chocolate pastilles. 67.0216 “ “ “ “
We, therefore, find that the cost of production, as defined in section 402 (f) of the Tariff Act of 1930, is the proper basis of value and that such values are as follows:
Milk chocolate tablets_ 95.948 Dutch florins per carton
Bittersweet chocolate tablets.. 96.2428 “ “ “ “
Coffee milk chocolate tablets.. 96.4016 “ “ “ “
Milk chocolate bars_ 97.3604 “ “ “ “
Bittersweet chocolate bars_ 97.3128 “ “ “ “
Bittersweet chocolate pastilles. 67.0216 “ “ “ “
Judgment will be rendered accordingly.